Citation Nr: 1734095	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for a lumbar spine disability in excess of 10 percent prior to October 7, 2013, and in excess of 20 percent thereafter. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left ankle disorder (now to include the claim for a left foot condition).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1988, from February 1991 to March 1991, and from March 2006 to September 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

By way of procedural background, the Veteran's claim for service connection for a back disorder was initially granted in a January 1989 rating decision and was assigned a noncompensable rating effective December 4, 1988.  In November 1989, the Veteran filed a Notice of Disagreement (NOD) with the 0 percent rating assigned for his lumbar spine disability.  A Statement of the Case (SOC) was issued in December 1989, and the Veteran field a timely substantive appeal in January 1990.  Thereafter, in an April 1990 rating decision, the RO increased the Veteran's rating to 10 percent effective December 4, 1988.  Although the RO granted a higher 10 percent rating for the Veteran's lumbar spine disability, the claim remained in controversy because the Veteran was not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  However, the issue of whether a rating in excess of 10 percent for the Veteran's lumbar spine disability was not certified to the Board.  A November 2014 rating decision increased the Veteran's lumbar spine disability to 20 percent, effective October 7, 2013.  Given that the Veteran first filed a NOD in November 1989 with the initial rating assigned in the January 1989 rating decision, the Board finds that the claim encompasses the entire initial rating period, i.e., beginning December 4, 1988.  

Regarding the claims for service connection for diabetes and hearing loss, the Board notes that these issues have been previously characterized as claims to reopen.  However, the Board notes that the claims for service connection for diabetes and hearing loss were initially denied by the RO in a May 2008 rating decision.  Additional pertinent evidence was received by the RO in June 2008 (within one year after the May 2008 initial rating decision), as the RO implicitly noted by issuing another rating decision in January 2009.  Thus, the June 2008 rating decision did not become final.  38 C.F.R. § 3.156 (b) (2016).  As such, the Board need not consider whether new and material evidence was received to reopen these issues in the instant matter.

Regarding the Veteran's left ankle disorder, the Board notes that the Veteran has filed claims for a left ankle and left foot disability.  However, as specifically noted during the May 2017 Board hearing, the Veteran maintains that these are essentially the same disability.  See Board Hearing Transcript at pgs. 21-22.  As the Board is reopening the claim for service connection for a left ankle disorder, the Board has recharacterized the issue as reflected on the title page, to now include the left foot disability. 

The issue of an initial rating for a lumbar spine disability in excess of 10 percent prior to October 7, 2013, and in excess of 20 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO denied service connection for left ankle inversion injury. 

2.  Evidence received since the November 1997 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disorder.

3.  Resolving all doubt in the Veteran's favor, the Veteran's left foot/ankle disorder (diagnosed as tendinitis) was incurred in service.

4.  A report of examination on entrance into the Veteran's third period of active duty service is not of record.

5.  Resolving all doubt in his favor, the Veteran's diabetes mellitus was aggravated by his third period of active duty service.

6.  The Veteran's currently diagnosed bilateral hearing loss was incurred during his third period of active duty service.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the last denial of service connection for a left ankle disorder and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a left foot/ankle disorder (diagnosed as tendinitis), have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for diabetes mellitus have been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.306, (2016).


5.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    New and Material -Laws and Analysis

The Veteran was initially denied service connection for a left ankle injury in a November 1997 rating decision because there was no indication that his ankle disorder was related to service.  The Veteran was notified of the rating decision, but did not appeal the decision.  As such, the November 1997 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the September 1986 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The previous denial of service connection for the Veteran's left ankle disability was premised on a finding that it was not incurred in service and was not otherwise related to service.  
Evidence submitted subsequent to the final November 1997 rating decision includes, in pertinent part, a March 2009 statement from Dr. J. H., a Battalion Flight Surgeon.  It was noted that the Veteran was seen in Iraq on July 2007 for medical problems involving his left ankle and foot.  Dr. J. H. specifically indicated that the Veteran's left ankle disorder (diagnosed as severe anterior tibial tendonitis) was "due to the extremely rocky of terrain he was required to walk on daily."  

Accordingly, the Board finds that the evidence received since the last final rating decision in November 1997 denying service connection for a left ankle injury is new as it was not previously considered.  Further, the evidence raises a reasonable possibility of substantiating the claim (i. e., a relationship between the disorder and service).  Therefore, the evidence is new and material and thus the appeal to reopen the Veteran's claim for service connection for a left ankle disorder is granted.

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
    Service Connection Analysis for Left Ankle/Foot Disorder

The Board notes that the Veteran had three periods of active duty service (i.e., from June 1974 to December 1988, from February 1991 to March 1991, and from March 2006 to September 2007).

Upon review of the evidence of record, the Board finds that service connection for a left ankle/foot disorder is warranted as it was incurred during the Veteran's third period of active duty service (during Operation Iraqi Freedom from 2006-2007).

The evidence includes an August 2006 Pre-Deployment Health Assessment.  At that time, the Veteran indicated that he was in "very good" health and did not note any ankle or foot disorder at that time.  The Board notes that most of the Veterans service treatment records from his third period of active duty service (from March 2006 to September 2007) are unavailable, to include a service entrance examination).  The Board notes that the presumption of soundness cannot legally attach when there is no entrance examination because there was no way to determine whether the disease preexisted service.  See 38 C.F.R. § 3.304 (b) ("The veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service").   

The evidence also includes a March 2009 statement from Dr. J. H., identified as a Flight Surgeon who served in Operation Iraqi Freedom from August 2006 to August 2007.  He is currently associated with Kernan Orthopaedic and Rehabilitation.  Dr. J.H. noted that in July 2007, the Veteran was treated for pain in his left ankle and foot and associated lower leg swelling.  It was noted that the pain was progressing and the Veteran sought treatment approximately 10 days following the initial onset of the pain after conservative measures failed.  Dr. J. H. noted that his initial diagnosis was "severe anterior tibial tendonitis" to the inside of the left ankle with associated foot and lower leg swelling.  Dr. J. H. also opined that, in his professional opinion, the Veteran's ankle disorder was "due to the extremely rocky of terrain he was required to walk on daily."  It was further noted that the Veteran continued to report pain and swelling in the left ankle to the present day and was being treated at the VA.  

In a July 2007 Statement of Medical Examination and Duty Status, it was noted that the Veteran had required medical care for an injured foot/ankle during mobilization while in Iraq in 2006-2007. 

VA treatment records dated in July 2007 note that the Veteran complained of foot symptoms for approximately 1 week with a history of progressive inner left foot pain with increasing edema.  He denied any specific trauma, but stated that he had inverted his foot on rocks. 

An August 2007 post-deployment assessment indicated that the Veteran had a medical history of tendonitis of the left foot, which had been treated and had improved.  There was no indication, however, that the Veteran's tendonitis had completely resolved. 

April 2009 private treatment records from Dr. C. B. shows that the Veteran sought care for complaints of left ankle pain "after doing a lot of walking while he was over in Iraq."  He reported continued pain and swelling since that time. 

Upon review of all evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left foot/ankle tendonitis is etiologically related to his third period of active duty service.  In this regard, there is no medical opinion weighing against the claim.  There is competent and credible lay evidence that the Veteran's left ankle and foot symptoms began in service, while deployed to Iraq, and persisted thereafter.  Moreover, Dr. J. H. indicated that the Veteran was treated for pain in his left ankle and foot and associated lower leg swelling.  Dr. J. H. also opined that, in his professional opinion, the Veteran's ankle disorder was "due to the extremely rocky of terrain he was required to walk on daily."  Accordingly, the Board finds that the third element required for service connection - a link between the current disorder and service - has been satisfied.  In light of the discussion above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connection claim is granted.

Service Connection Analysis for Diabetes

As noted above, the Board notes that service treatment records, to include a Report of Medical examination at service entrance, from the Veteran's third period of active duty service (from March 2006 to September 2007) are unavailable.  

A veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  In other words, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Here, the evidence does not include an entrance examination report prior to his third period of active service.  Accordingly, the presumption of soundness does not apply.  The question is therefore whether it is at least as likely as not (50 percent or greater probability) that his diabetes condition preexisted his third period of service. 

The Board finds that it is at least as likely as not that the condition preexisted his third period of active duty service.  During the May 2017 Board hearing, the Veteran testified that he had diabetes prior to his deployment to Iraq and specifically reported that he was first diagnosed with diabetes 15 years prior (i.e., in approximately 2002).  He reported that he controlled his diabetes with medication, diet, and exercise.  A November 2006 Statement of Medical Examination and Duty Status confirms that the Veteran had an "exacerbation" of diabetes mellitus while deployed.  This demonstrates to the Board that the Veteran likely had diabetes prior to his deployment to Iraq.  Based on this information, the Board finds that the Veteran had a preexisting diabetes disability prior to his third period of active duty service.  Notably, the Veteran does not dispute this finding.

Regarding the question as to whether it is at least as likely as not that the Veteran's diabetes disability was aggravated during his third period of service, the evidence includes a March 2009 statement from the Veteran's treating physician,
Dr. J. S., associated with Dothan Medical Associates, P.C.  The statement indicated that the Veteran's recent hemoglobin AlC levels had been around 6-5 to-7%, although his fasting blood glucose levels had been a little elevated in the 150-180 range frequently.  Dr. J. S. also stated that increased stress made diabetes more difficult to handle - usually requiring more medicines and caused more erratic blood glucose swings.  In summary, although Dr. J. S. could not provide any objective evidence or indication that the Veteran had "long term damage," it was noted that "certainly" the Veteran's blood glucose control seemed to have "worsened" since he returned from overseas duty. 

The evidence also includes an April 2009 statement from Dr. M. G.  It was noted that during the Veteran's deployment to Iraq, Dr. M. G. served as the battalion flight surgeon and the Veteran was under her care.  During that time, the Veteran presented to the Aviation Medicine clinic for care of his diabetes mellitus, which at the time, was controlled with medications.  The April 2009 letter was noted to have been requested by the Veteran in terms of a documentation of his care while in Iraq as medical records were not available for that period of service.  Dr. M. G. indicated that electronic data was unreliable and records from that period of service may have been lost.  Dr. M. G. noted that, prior to deployment from Fort Hood, the Veteran's blood sugar was 100-110 rang.  His blood sugar rose into the 160-190 range on initial deployment to Kuwait and then Iraq.  It was further noted that the Veteran's control of his diabetes was "challenged" by his deployment to Iraq.  Although he did his best to be complaint with his medications, diet, and exercise, his significant duties as a pilot and actively flying with his unit did not always make this possible.  The dining facility and rations available in Iraq were not always in keeping with the dietary considerations for a diabetic.  In addition, the length of missions and duration over mealtimes made it difficult for the Veteran to maintain a regular diet.  The stress of combat environment and combat aviation missions also "likely" exacerbated the Veteran's condition.  Dr. C. M. also noted that the Veteran had a "preexisting condition of diabetes" prior to his deployment to Iraq in September 2006.  According to Dr. C. M., and for the reasons discussed above, the Veteran's diabetes "significantly worsened."  In sum, Dr. C. M. opined that the Veteran's diabetes "most likely was aggravated beyond normal progression during military service and remains permanently worsened due to these multiple stressors of deployment." 

A November 2006 Statement of Medical Examination and Duty Status confirms that the Veteran had an "exacerbation" of diabetes mellitus while deployed.   

Upon review of all the evidence of record, the Board finds that there is competent and credible medical evidence that the Veteran's diabetes preexisted service entrance into his third period of active duty and was aggravated as a result of his deployment to Iraq.  Overall, the record includes reports of a pre-service diabetes condition, post-service reports of treatment for diabetes, as well as competent and probative medical and lay evidence that the Veteran's pre-existing diabetes was aggravated by his third period of active duty service.  Notably, there is no countervailing evidence to refute Dr. M. G.'s account that the Veteran's diabetes worsened during his deployment in Iraq.  Thus, resolving all reasonable doubt in his favor, the Board finds that his preexisting diabetes was permanently aggravated by the Veteran's third period of active service and service connection for such disability is therefore warranted.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran maintains that he has hearing loss as a result of noise exposure in service due to helicopters.

Initially, the Board notes that the Veteran has already been granted service connection for tinnitus based on his MOS as a pilot, which exposed him to noise.  See May 2008 rating decision.   

Next, the Board finds that the Veteran has been diagnosed with bilateral sensorineural hearing loss.  A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

After a review of the medical evidence of record, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes.  In this regard, the Veteran's speech recognition scores during a February 2008 VA audiological examination were 92 percent in both ears.  See 38 C.F.R. § 3.385.

Further, the Board finds that the Veteran was exposed to acoustic trauma in service. 
He has reported noise exposure from small arms fire, mortars, helicopters, and "jet aircraft engines every day in Iraq."  See February 2008 VA audiology examination report.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154 (a) (West 2014).  Moreover, the Veteran has already been awarded service connection for tinnitus, based on in-service noise exposure.  As such, the Board finds the Veteran was exposed to acoustic trauma while in service.

The Board next finds that there is no service entrance examination report of record for the Veteran's third period of active duty service and no evidence that the Veteran had hearing loss prior to service entrance.  The Board notes that the presumption of soundness cannot legally attach when there is no entrance examination because there was no way to determine whether the disease preexisted service.  See 38 C.F.R. § 3.304 (b) ("The veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service").  That notwithstanding, there is substantial evidence that the onset of the Veteran's hearing loss disability occurred during his third period of active duty service. 

Service treatment records during the Veteran's third period of active duty service include a Hearing Conservation Data sheet, which compared audiogram results from August 2007 and April 2008.  In both audiograms, the Veteran's auditory threshold was 40 decibels or greater in frequencies of 3000, 4000 Hertz in both ears.  As such, the Veteran had document hearing loss during his third period of active duty service. 

The Veteran was afforded a VA examination in February 2008.  As noted above, the Veteran reported noise exposure from small arms fire, mortars, helicopters, and jet aircraft engines every day in Iraq.  He denied any significant occupational noise exposure.  The Veteran also reported loss of hearing "since time in Iraq."  An opinion as to the etiology of the Veteran's hearing loss was not provided.  

Upon review of all evidence of record, both lay and medical, the Board finds that the Veteran was not shown to have a hearing loss disability prior to his third period of active duty service, was clearly diagnosed for such during service, and continues to have a diagnosis of sensorineural hearing loss.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.

ORDER

The application to reopen the claim of entitlement to service connection for a left ankle disorder is granted.

Service connection for a left foot/ankle disorder (diagnosed as tendinitis) is granted. 

Service connection for diabetes mellitus is granted.

Service connection for bilateral hearing loss is granted. 


REMAND

Lumbar Spine

The Veteran seeks an initial rating for a lumbar spine disability in excess of 10 percent prior to October 7, 2013, and in excess of 20 percent thereafter.

Initially, the Board notes that, despite additional evidence received since the December 1989 rating decision, the AOJ has not adjudicated the issue of whether a rating in excess of 10 percent is warranted for the rating period prior to October 7, 2013.  

Further, during the May 2017 Board hearing, the Veteran stated that the most recent VA examination conducted in February 2017 was not thorough as the examiner only examined him for "five minutes."  See Board Hearing Transcript at pg. 10.  The Veteran also testified that his back disability had worsened since the February 2017 VA examination.  See id at pg. 10.  

The Board has reviewed the Veteran's February 2017 VA examination report (in Virtual VA) and concludes that this examination does not meet the specifications of Correia.  The examination contains range-of-motion testing of the lumbar spine for what is presumably active motion, but not in passive motion.  Additionally, although the examiner indicated that there was pain on range-of-motion testing of the lumbar spine in flexion, the examiner did not indicate where pain began.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins). 

Accordingly, the Board finds that a remand for a new VA examination is warranted to assess the current severity of his lumbar spine disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an additional VA examination to determine the current severity of his lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

(a)  The examination must include range of motion studies of the lumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

**The lumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.  The examiner should indicate at what degree pain begins).

(b)  Also comment on the functional effects, if any, of his service-connected lumbar spine disability upon his ordinary activities.

The complete bases for all medical opinions must be provided.

2.  Finally, after completing all of the above, readjudicate the issue for entitlement to an initial rating for a lumbar spine disability in excess of 10 percent prior to October 7, 2013, and in excess of 20 percent thereafter.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


